AMENDED ORDER
Pursuant to the provisions of Article V, Section 4 of the South Carolina Constitution,
IT IS ORDERED that, until further notice, attorneys acting as special referees shall not Electronically File (E-File) signed orders in cases where they are acting as special referees. Special referees must submit documents for filing by (1) utilizing a Traditional Filing method, such as submitting signed orders to the clerk of court directly or mailing signed orders to the clerk; or (2) with advance permission of a clerk of court, by emailing signed orders to the clerk of court.
This Order does not excuse attorneys who serve as special referees from mandatory E-Filing in cases where they are counsel for a party. This Order modifies a previous Order dated January 15, 2016, and is effective immediately.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice of South Carolina